[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                November 18, 2008
                                 No. 08-10664                     THOMAS K. KAHN
                            ______________________                    CLERK

                 Agency Nos. 12-CA-25504 & 12-RC-8064 & 12

NATIONAL LABOR RELATIONS BOARD,

                                                                         Petitioner-
                                                                  Cross-Respondent,

                                      versus

RICHMOND HEALTH CARE,
d.b.a. Sunrise Health and Rehabilitation Center,

                                                                        Respondent-
                                                                    Cross-Petitioner.


                           ________________________

                      Petition for Review of a Decision of the
                          National Labor Relations Board
                           _________________________

                               (November 18, 2008)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
      After review and oral argument, we grant the National Labor Relations

Board’s application for enforcement of its December 31, 2007 order and deny

Richmond Health Care’s cross-petition for review of the National Labor Relations

Board’s order.

      ORDER ENFORCED, and CROSS-PETITION FOR REVIEW

DENIED.




                                        2